DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,269583. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the application are claiming common subject matter, as follows: displaying content on a first device, receiving user input at the first device to transfer the content from the first device to second device, automatically transfer the content from the first device to the second device, receiving additional user input at the first device, and transfer the additional content from the first device to the second device.





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giles et al. (Hereinafter “Giles”) US Patent Application Publication No. 2012/0083209 in view of Ye et al. (Hereinafter “Ye”) US Patent Application Publication No.2014/0055401.

Referring to claim 11, Giles teaches a device [10 of fig. 1B] comprising:
determining content displayed by a first device [0006; 0050; 204 of fig. 3]; in response to determining the first device is transferring the content from the first device to the second device [ab; 0043-0073]; and causing the second device to display the content transferred [0006; 0050; 204 of fig. 3]. Giles also teaches another state change in the first host device that indicates that a second host device is preferable, among other possibilities [0048].
However, Giles does not explicitly teach displaying content automatically displayed on the first device on the second device, in response to the user input, transferring the content to the additional device to cause the additional device to display the transferred content, controlling the transferred content at the additional device based on additional user input received at the device. Ye teaches displaying content currently displayed on the first device on the second device [0011; 0013-0019; 0052-0054], in response to the user input, transferring the content to the additional device to cause the additional device to display the transferred content, controlling the transferred content at the additional device based on additional user input received at the device [0013-0017; 810 of fig. 8; 0067].
It would have been obvious to one of ordinary skill in the art at the time of invention to add the feature of Ye to the system of Giles as an essential means to control multimedia contents in real-time fashion by means of using wireless touch from the first screen configured to display mirrored content of second screen.

Referring to claims 11 and 20, this is a method claim which is corresponding to the apparatus claim of claim 1 above; therefore, this claim is rejected on that basis.

Referring to claim 2, Giles and Ye teach the invention substantially as claimed, wherein the additional user input causes the content displayed at the first device to be updated [Ye, 0013-0017; 810 of fig. 8; 0067].

Referring to claim 3, Giles and Ye teach the invention substantially as claimed, wherein the instructions transmitted to the second device cause the transferred content to be updated [Ye, 0013-0017; 810 of fig. 8; 0067].

Referring to claim 4, Giles and Ye teach the invention substantially as claimed, wherein the transferred content is displayed at the second device concurrently with the display of the updated content at the first device [Ye, 0013-0017; 810 of fig. 8; 0067].

Referring to claim 5, Giles and Ye teach the invention substantially as claimed, wherein the instructions transmitted to the second device cause the transferred content to be removed from the second device [Giles, 0043, 0050-0053; 0007].

Referring to claim 6, Giles and Ye teach the invention substantially as claimed, wherein the content is dynamic content [Ye, 0053].

Referring to claim 7, Giles and Ye teach the invention substantially as claimed, wherein the user input comprises a gesture [Giles, 0010; 0015-0017].

Referring to claim 8, Giles and Ye teach the invention substantially as claimed, further comprising pairing the first device with the second device via the network [Giles, 170 of fig. 2B].

Referring to claim 9, Giles and Ye teach the invention substantially as claimed, wherein the first device is a mobile device, and wherein the second device is a television [Giles, 160 of fig. 2B].
 
Referring to claim 10, Giles and Ye teach the invention substantially as claimed, wherein the first device is a first mobile device, and wherein the second device is a second mobile device [Ye, portable electronic device, 0005-0009; Giles, 0004].
	
Referring to claims 12-19, all limitations of this claim have been addressed in the analysis of claims 1, 11 and 20 above, and these claims are rejected on that basis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUY N PARDO/Primary Examiner, Art Unit 2691